Case: 1:19-cv-06505 Document #: 53 Filed: 02/06/20 Page 1 of 6 PageID #:468




                                                                              SMM
Case: 1:19-cv-06505 Document #: 53 Filed: 02/06/20 Page 2 of 6 PageID #:468
Case: 1:19-cv-06505 Document #: 53 Filed: 02/06/20 Page 3 of 6 PageID #:468
Case: 1:19-cv-06505 Document #: 53 Filed: 02/06/20 Page 4 of 6 PageID #:468
Case: 1:19-cv-06505 Document #: 53 Filed: 02/06/20 Page 5 of 6 PageID #:468
Case: 1:19-cv-06505 Document #: 53 Filed: 02/06/20 Page 6 of 6 PageID #:468




                                  ANGELA D. CAESAR, CLERK
                                                  Digitally signed by Tiffany
                          Tiffany Gough Gough
                                        Date: 2020.02.07 10:40:27 -05'00'
